Many years ago Mifflin County, defendant, built an iron bridge over the Juniata River. About 1902, the *Page 89 
Lewistown  Reedsville Electric Railway Company, plaintiff and appellant, laid its tracks on this structure and began operating its cars thereover. During the period of occupancy, the company, by agreement, made annual payments to the county for the use of the bridge. In 1922, the latter determined to replace the old bridge by a wholly new one of concrete, which was intended and designed for street railway, pedestrian and vehicular use. On its completion, plaintiff company proceeded to use the new bridge, and filed the present bill to restrain the county from interfering with the laying of its tracks and the operation of its cars thereon; and, under authority of Reading City Passenger Ry. Co. v. Berks County, 246 Pa. 44; Citizens' Traction Co. v. Venango County Commissioners, 248 Pa. 72, and Citizens' Traction Co. v. Shaffer, 56 Pa. Super. 544, it prayed the court below to fix the compensation to be paid by it to the county for the use of the bridge. The court granted the injunction and ordered plaintiff to pay $4,000 each year for a period of ten years; after that, compensation to be left to the agreement of the parties or otherwise regulated by judicial decree.
Plaintiff invoked the aid of the court below and defendant acquiescing in its exercise, no question of jurisdiction was raised by either side; but appellant contends that the evidence depended on is insufficient to sustain certain of the findings of fact, that some of these findings should not have been considered, and that the compensation fixed is too high. A discussion of these points would serve no useful purpose. It is sufficient to say that, after examining the record, reading the testimony, and considering the arguments of counsel, we find no reversible error.
The decree is affirmed at cost of appellant. *Page 90